DETAILED ACTION
This office action is in response to request for continued examination of application 15/766,545, filed on 02/24/2021.
Claims 1-10, 12-13, 15-16, and 19-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
                                                                                                                                                                
Response to Amendment
Applicant’s amendments, filed 02/04/2021, have been entered.
Regarding objections to the claims
Regarding rejections of claims 1-5, 11, and 17 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment or cancellation of the claims. Claim 20 is newly rejected under 35 U.S.C. 112(b)
Regarding rejections of claims 1-20 under 35 U.S.C. 103
The rejections of claims 11, 14, and 17-18 are withdrawn due to cancellation of the claims.
The rejections of claims 1-10, 12-13, 15-16, and 19-20 are maintained.


Response to Arguments
	Applicant’s arguments, filed 02/04/2021, have been entered.
	Applicant’s arguments are italicized.
	Examiner’s responses are bolded.

	However, in a manual operation, when the operator provides settings according to the trip profile, that command does not result in checking to see if the command achieves at least one operation objective. For that matter, there is no need to check, because the setting determined by the trip profile is already considered to achieve at least one operation objective, so no corrections would be possible. Kumar indicates this difference by also providing: 
“For example, one or more actual operational parameters of the vehicle and/or operational unit may be monitored. These actual operational parameters may include the actual power and/or throttle setting being used by the powered unit, the actual brake setting of the powered unit and/or one or more other units or cars of the vehicle, and the like. . . . The actual operational parameters can be compared to the designated settings or conditions of the trip profile. . . . A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined. A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions”
Examiner notes that while this argument has been addressed in previous Office Actions, Examiner again respectfully notes that P. [0208] of Kumar contradicts Applicant’s argument. Applicant argues “when the operator provides settings according to the trip profile, that command does not result in checking to see if the command achieves at least one operation objective”. However, the first two lines of P. [0208] of Kumar state “For example, one or more actual operational parameters of the vehicle and/or operational unit may be monitored. These actual operational parameters may include the actual power and/or throttle setting being used by the powered unit, the actual brake setting of the powered unit and/or one or more other units or cars of the vehicle, and the like.”. Kumar further discloses “The actual operational parameters can be compared to the designated settings or conditions of the trip profile. ... A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined. A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions”.
Examiner respectfully submits that Kumar clearly discloses checking operator commands/settings. Those commands/settings are then compared to designated settings or conditions of the trip profile, which Examiner respectfully submits would render obvious “wherein determining whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle is in response to receiving the driver command” as required by the claim. While Kumar does not verbatim disclose checking the consistency of the commands directly in response to receiving the commands, Kumar discloses a monitoring of driver commands and comparing them to operational objectives. Monitoring implies that the checking is done throughout the trip and therefore all of the requisite elements are rendered immediately obvious to one of ordinary skill in the art to “determin[e] whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle is in response to receiving the driver command”.

In response to this argument, the Office Action recognizes that Kumar does not verbatim recite that the electronic control unit is designed to check the consistency of driver commands with operational parameters in response to commands given be the driver using the traction control devices and braking control devices. Office Action pg. 20. Instead, to support the rejection the Examiner notes that systems of a wide range of vehicles that monitor operator inputs correct them if they stray too far from consistent operational settings are common and well known in the art prior to the effective filing date of the invention. Office Action Pg. 21. First, the Examiner has not expressly taken office notice of this determination, and thus, no evidence is presented that the prior art teaches the recitation. For at least this reason the obviousness rejection is misplaced and should be withdrawn.
While Examiner was not invoking Official Notice in prior Office Actions, Examiner notes that the teachings of Kumar are sufficient by themselves to render the claim obvious and unpatentable, and has therefore removed references being interpreted by Applicant as invoking Official Notice.

Summary: Claims 1-10, 12-13, 15-16, and 19-20 are rejected based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim recites “the railway train set”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-10, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20160009304), hereinafter Kumar.

Regarding claim 1, Kumar teaches a traction and braking control system for a vehicle comprising
a leading master locomotive, at least one trailing or intermediate slave locomotive (see at least Kumar P. [0183]: “Throughout this document, the term powered unit consist is used.  As used herein, a powered unit consist may be described as having one or more powered units (e.g., vehicles capable of self-propulsion) in succession, connected together so as to provide motoring and/or braking capability.  The powered units are connected together where no cars are between the powered units.  A vehicle, such as a rail vehicle, can have more than one consist in the composition of the vehicle.  Specifically, there can be a lead consist, and more than one remote consists, such as midway in the line of cars and another remote consist at the end of the vehicle.  Each powered unit consist may have a single powered unit, or a first powered unit and at least one trail powered unit.”), and one or more carriages or cars (see at least Fig. 38; P. [0298]: “A vehicle 3804 may include a group of powered units 3806 (e.g., locomotives or other vehicles capable of self-propulsion) and/or non-powered units 3808 (e.g., cargo cars, passenger cars, or other vehicles incapable of self-propulsion) that are mechanically coupled or linked together to travel along the routes 3802.”), 
wherein the vehicle includes a pneumatic braking system (see at least Kumar P. [0106]: “Optimizing performance within the vehicle level 106 includes distributing power to the consists within the vehicle level, distributing dynamic braking loads to the consists levels within the vehicle level and pneumatic braking to the cars within the vehicle level, and/or wheel adhesion of the consists and cars.”),
the leading master locomotive and the at least one trailing or intermediate slave locomotive comprising traction apparatuses and braking apparatuses (see at least Kumar Fig. 24, #2428; P. [0226]: “However, when the vehicle 2402 is slowed, the operator may be responsible for applying a braking system 2428.”; Fig. 21, #2122 and #2142; P. [0179]: “To do so, the energy management subsystem 2112 communicates with the engine 2102, alternator 2104, inverters and controllers 2120 and 2140 for the traction motors 2122 and 2142”; P. [0164]: “The powered unit level includes a processor 1502 with optimization algorithms, which may be in the form of a memory 1602 and processing instructions 1604, and the like. … As shown in FIG. 16, the input data 1512 from the consist level can include tractive effort command, powered unit engine speed, horsepower generation, dynamic braking, friction management parameters, and/or anticipated demands on the engine and propulsion subsystem (e.g., traction motors, brakes, and the like, that control movement of the vehicle).”), (see at least Kumar P. [0254]: “One or more embodiments described herein may be used with consists in which the powered units in at least one of the consists are not contiguous (e.g., with 1 or more powered units located up front, others in the middle and/or at the rear for vehicle).  Such configurations are called distributed power wherein the standard connection between the powered units is replaced by radio link or auxiliary cable to link the powered units externally.”; P. [0279]: “The converter device 3306 can generate the control signals to match the control signals that the various subsystems of the vehicle 3302 are designated or expect to receive in order to control operations of the subsystems.  For example, traction motors, dynamic brakes, airbrakes, sand applicators, and the like, are designed to receive different signals in order to change operations of these subsystems.  A controller device, such as the master controller device 3204, can be used by an operator to manually change the settings and/or output of the subsystems.”; P. [0318]: “FIG. 39 is a schematic diagram of one embodiment of a system 3901 including the scheduling system 3810 and the control system 3814.  While the scheduling system 3810 is shown in FIG. 39 as communicating with a single control system 3814, in one embodiment, the scheduling system 3810 can concurrently communicate with two or more control systems 3814 disposed on-board two or more different (e.g., not mechanically coupled with each other) vehicles 3804 (shown in FIG. 38).”),
one or more of the traction apparatuses and one or more of the braking apparatuses of the at least one trailing or intermediate slave locomotive controlled by the leading master locomotive (see at least Kumar P. [0254]: “When operating in distributed power, the operator in a lead powered unit can control operating functions of remote powered units in the consist via a control system, such as a distributed power control element.”; P. [0255]: “In an example embodiment, installed on the vehicle such as a train, in communication with the distributed power control element, when a notch power level for a remote powered unit consist is desired as recommended by the trip plan, the example embodiment can involve communicating a power setting to the remote powered unit consists for implementation.  As described herein, the same may be true for braking.”),
wherein the electronic control unit in the leading master locomotive is associated with:
one or more sensors designed to provide the electronic control unit in the leading master locomotive with first signals indicating one or more of a speed or an acceleration of the leading master locomotive (see at least Kumar P. [0023]: “In another embodiment, a control system for operating a vehicle is provided and includes a trip planner device and a sensor.  The trip planner device is configured to determine two or more speed, power, or throttle settings as a function of at least one of time or distance of the vehicle along a route.”) and commands given by a driver to traction control devices and braking control devices (see at least Kumar P. [0186]: “An operator 3200 controls a vehicle 3202 by manually moving a master controller device 3204 to a specific setting.  Though a master controller is illustrated, other system controlling devices may be used in place of the master controller device 3204.  Therefore, the term master controller is not intended to be a limiting term.  The operator 3200 determines the setting or position of the master controller device 2304 based a plurality of factors 3206 including, but not limited to, current speed, desired speed, emission requirements, tractive effect, desired horse power, information provided remotely, and the like.”);
memory modules storing first data indicating a composition of the vehicle (see at least Kumar P. [0083]: “Vehicle level input data 404 can include current location and speed, fuel level and fuel usage rate data (which can be used to determine locomotive range of travel), and/or consist configurations so that alternative powered unit power generation modes can be considered.”), second data defining a mathematical model of longitudinal dynamics of the vehicle (see at least Kumar P. [0191]: “methods to compute a new trip profile can include, but are not limited to, direct calculation of the trip profile using differential equation models which approximate the physics of motion of the vehicle 2402.”), third data defining a profile of a section on which the vehicle is travelling (see at least Kumar Figs. 5 and 6; P. [0085]: “Transportation Network Level.  Within the operational plans of the infrastructure, optimization of the transportation network level 104 may be performed as depicted in FIGS. 5 and 6.  The transportation network level 104 includes not only the route layout, but also may include plans for movement of the various vehicles over the route layout.”), and fourth data defining at least one operational objective (see at least Kumar P. [0181]: “In another embodiment, a driving and/or operating strategy of a powered system is determined and implemented.  At least one technical effect is determining and implementing a driving and/or an operating strategy of a powered system (e.g., a diesel powered system) to improve at least certain objective operating criteria parameter requirement while satisfying schedule and speed constraints.”; P. [0191]: “The procedure used to compute the trip profile can be any number of methods for computing a power sequence that drives the vehicle 2402 to reduce or minimize fuel consumed and/or emissions generated subject to vehicle or powered unit operating and schedule constraints, as summarized below.”);
a positioning system providing second signals indicating an instantaneous position of the vehicle along the section (see at least Kumar P. [0103]: “The position of the powered unit may be determined in part by trainline information, global positioning system (GPS) position sensing”); and 2WAB/P/14276/US/PCT7 (552-1491US1)
a human-machine interface for providing first information to the driver (see at least Kumar P. [0226]: “Once a trip plan or profile is created, a trajectory of speed, braking, and/or power versus distance and/or time can be used to reach a destination with reduced fuel consumption and/or emission generation at the scheduled or designated trip time.  There are several ways in which to execute the trip profile.  As provided below, in one example embodiment, a coaching mode displays information to the operator for the operator to follow to achieve the operating parameters, information, or conditions (e.g., power, brake settings, throttle settings, speeds, and the like) that are designated by the trip profile.”);
the electronic control unit of the leading master locomotive being designed to check whether the commands given by the driver using the traction control devices and the braking control devices are consistent with the at least one operational objective (see at least Kumar P. [0278]: “The trip planner device 3304 determines operating characteristics (e.g., designated operational settings) for at least one factor that is to be regulated, such as but not limited to speed, fuel, emissions, and the like.  The trip planner device 3304 determines at least one designated operational setting (e.g., a power and/or torque setting) based on a determined "optimized" value.  For example, the trip planner device 3304 may determine speeds of a trip plan at which the vehicle 3302 is to travel in order to reduce fuel consumed, emissions generated, and the like (or increase another parameter) relative to traveling according to other speeds while still resulting in the vehicle 3302 arriving at one or more locations at scheduled arrival times (or within a designated time threshold of the scheduled arrival times).”), and to use the human-machine interface to provide the driver with instructions on how to operate the traction control devices and the braking control devices to achieve the at least one operational objective (see at least Kumar P. [0304]: “In another embodiment, the control signals may be used to prompt an operator of the vehicle 3804 to manually control the tractive efforts and/or braking efforts of the vehicle 3804.  For example, the control system 3814 may include an output device, such as a computer monitor, touchscreen, acoustic speaker, or the like, that generates visual and/or audible instructions based on the control signals.  The instructions may direct the operator to manually change throttle settings and/or brake settings of the propulsion subsystem 3818.”).
the electronic control unit of the leading master locomotive designed to generate, in a predetermined manner and as a function of the first data, the second data, the third data, and the fourth data stored in the memory modules and second information provided by the one or more (see at least Kumar P. [0252]: “Vehicles with distributed power systems can be operated in different modes.  One mode can include all powered units in the vehicle operating at the same notch command or operational setting.  For example, if a lead powered unit (e.g., a lead locomotive) is commanding motoring at a notch level of N8, all powered units in the vehicle may be commanded to generate motoring at the same notch level of N8.”; P. [0305]: “The control system 3814 may form a trip plan for a trip of the vehicle 3804 to travel to a scheduled destination location at a scheduled arrival time.  The trip plan may include throttle settings, brake settings, designated speeds, or the like, of the vehicle 3804 for various sections of the trip of the vehicle 3804.  For example, the trip plan can include one or more velocity curves that designate various speeds of the vehicle 3804 along various sections of the routes 3802.”).
While Kumar does not verbatim recite that the electronic control unit of the leading master locomotive is designed to check the consistency of driver commands with operational parameters specifically in response to the commands given by the driver using the traction control devices and braking control devices, Kumar teaches that the electronic control unit of the leading master locomotive is designed to check the consistency of driver commands with operational parameters (see at least Kumar P. [0208]: “The actual operational parameters can be compared to the designated settings or conditions of the trip profile.  For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions. … This closed-loop correction of the actual operational parameters to more closely match the designated settings and/or conditions of the trip profile may be implemented automatically and/or manually, such as by recommending changes to an operator so that the operator can manually make the changes to the settings.”; P. [0211]: “In operation, the powered unit 2400 can continuously or periodically monitor system efficiency and continuously or periodically update the trip plan or trip profile based on the actual efficiency measured, whenever such an update would improve trip performance.”). 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of checking operator inputs for consistency with operational objectives in response to those inputs in the system of Kumar which checks operator inputs for consistency with operational objectives with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).) 

	Regarding claim 2, Kumar teaches the system of claim 1.
	Kumar further teaches wherein the electronic control unit of the leading master locomotive also is designed to generate fourth signals for controlling the traction and the braking in a predetermined manner and as a function of one or more of the first data, the second data, the third data, or the fourth data stored in the memory modules and the second information provided by the one or more sensors and the positioning system, the electronic control unit of the leading master locomotive designed to use the fourth signals to control the traction apparatus and the braking apparatus of the leading master locomotive (see at least Kumar P. [0302]: “The vehicles 3804 include control systems 3814 disposed on-board the vehicles 3804.  The control systems 3814 receive the schedules from the scheduling system 3810 and generate control signals that may be used to control propulsion of the vehicles 3804 through the transportation network 3800.  For example, the vehicles 3804 may include wireless antennas 3816 (and associated transceiving equipment), such as RF or cellular antennas, that receive the schedules from the scheduling system 3810.  The wireless antenna 3816 communicates the received schedule to the control system 3814 that may be disposed on-board the vehicle 3804.  The control system 3814 examines the schedule, such as by determining the scheduled destination location and scheduled arrival time, and generates control signals based on the schedule.”; P. [0305]: “The control system 3814 may form a trip plan for a trip of the vehicle 3804 to travel to a scheduled destination location at a scheduled arrival time. The trip plan may include throttle settings, brake settings, designated speeds, or the like, of the vehicle 3804 for various sections of the trip of the vehicle 3804.  For example, the trip plan can include one or more velocity curves that designate various speeds of the vehicle 3804 along various sections of the routes 3802.”; P. [0227]: “Alternatively, the trip profile may be automatically implemented.  For example, the processor 2420 can generate commands used to control movement of the vehicle 2402 based on the trip profile.  The processor 2420 can create commands that control operation of the propulsion components (e.g., the motors, brakes, and the like) of the vehicle 2402 based on the trip profile and the location or time along the trip.  These commands can automatically match the output of the propulsion components to match the designated settings (e.g., throttle settings, brake settings, speed, power output, and the like) of the trip profile.”).

	Regarding claim 3, Kumar teaches the system of claim 1.
	Kumar further teaches wherein each of the electronic control units of the least one trailing or intermediate slave locomotive is associated with the one or more sensors, the memory modules, the positioning system, and the human-machine interface that are also associated with the3WAB/P/14276/US/PCT7 (552-1491US1) electronic control unit of the leading master locomotive (see at least Kumar P. [0286]: “The master controller device 3400 generates control signals to command operation of the subsystems (e.g., propulsion, braking, and the like) of the vehicle 3302.  The converter device 3306 can be communicatively coupled with the subsystems in such a way that the converter device 3306 can inject control signals into the communication pathway(s) between the master controller device 3400 and the subsystems that receive control signals.”; P. [0252]: “Vehicles with distributed power systems can be operated in different modes.  One mode can include all powered units in the vehicle operating at the same notch command or operational setting.  For example, if a lead powered unit (e.g., a lead locomotive) is commanding motoring at a notch level of N8, all powered units in the vehicle may be commanded to generate motoring at the same notch level of N8.”);
the electronic control units of the leading master locomotive and of the least one trailing or intermediate slave locomotive designed to selectively operate as a master control unit or as a slave control unit (see at least Kumar P. [0252]: “Vehicles with distributed power systems can be operated in different modes.  One mode can include all powered units in the vehicle operating at the same notch command or operational setting.  For example, if a lead powered unit (e.g., a lead locomotive) is commanding motoring at a notch level of N8, all powered units in the vehicle may be commanded to generate motoring at the same notch level of N8.  Another mode of operation may include "independent" control.  In this mode, powered units (e.g., locomotives) or sets of powered units distributed throughout the vehicle can be operated at different operational settings (e.g., motoring or braking powers) in order to achieve the designated operational setting or condition of a trip profile (e.g., a speed, tractive effort, braking effort, power output, and the like, of the vehicle).”; P. [0252]: “Using the physics based planning model, vehicle set-up information, on-board route database, on-board operating rules, location determination system, real-time closed loop power/brake control, sensor feedback, and the like, one or more embodiments of the system described herein can automatically operate the distributed power system in "independent" mode, where the operational settings of two or more of the powered units may be different or independent of each other.” *Examiner interprets a locomotive configured to operate in an independent mode as well as operating based on the commands from a lead locomotive to be exemplary of selectively operating as a master locomotive or a slave locomotive.).

Regarding claim 4, Kumar teaches the system of claim 1.
Kumar further teaches wherein the at least one operational objective is a reduction in a dynamic stress exchanged between two or more of the master locomotive, the at least one trailing or intermediate slave locomotive, or the one or more carriages or cars (see at least Kumar P. [0008]: “In addition to ensuring proper operation of the rail vehicle, the operator also may be responsible for determining operating speeds of the rail vehicle and in-vehicle forces within the rail vehicle (e.g., forces between coupled powered units such as locomotives and/or non-powered units such as cargo cars or other railcars).”; P. [0141]: “Optimization within the consist considers factors such as fuel efficiency, consumable availability and equipment/subsystem status.  For example, if the current demand is for 50% horsepower for the whole consist, it may be more efficient to operate some powered units at less than a 50% horsepower rating and other powered units at more than a 50% horsepower rating so that the total power generated by the consist equals the operator demand. … This horsepower distribution may be modified for achieving other objective functions or to consider other constraints, such as vehicle handling/drawbar forces based on other feedback from the powered units.”; P. [0252]: “For example, as a vehicle (e.g., a train) crests a mountaintop, the lead powered units (such as lead locomotives on the down slope of the mountain) may be placed in braking, while the powered units in the middle or at the end of the vehicle (e.g., on the up slope of mountain) may be in motoring.  This can be done to reduce tensile forces on the mechanical couplers that connect the nonpowered units (e.g., the railcars) and the powered units (e.g., the locomotives).”).

	Regarding claim 5, Kumar teaches the system of claim 1.
	Kumar further teaches wherein the at least one operational objective is maintaining a constant assigned speed of the vehicle (see at least Kumar P. [0226]: “As provided below, in one example embodiment, a coaching mode displays information to the operator for the operator to follow to achieve the operating parameters, information, or conditions (e.g., power, brake settings, throttle settings, speeds, and the like) that are designated by the trip profile.  In this mode, the operating information is suggested operating conditions that the operator should use in manually operating the vehicle.  In another embodiment, acceleration and maintaining a constant speed are performed.”).

	Regarding claim 6, Kumar teaches a traction and braking control system for a vehicle, the traction and braking control system comprising:
one or more sensors configured to output first signals indicating one or more of a speed or an acceleration of a first locomotive in the vehicle (see at least Kumar P. [0023]: “In another embodiment, a control system for operating a vehicle is provided and includes a trip planner device and a sensor.  The trip planner device is configured to determine two or more speed, power, or throttle settings as a function of at least one of time or distance of the vehicle along a route.”) and driver commands provided to traction control devices and braking control devices of the vehicle (see at least Kumar P. [0186]: “An operator 3200 controls a vehicle 3202 by manually moving a master controller device 3204 to a specific setting.  Though a master controller is illustrated, other system controlling devices may be used in place of the master controller device 3204.  Therefore, the term master controller is not intended to be a limiting term.  The operator 3200 determines the setting or position of the master controller device 2304 based a plurality of factors 3206 including, but not limited to, current speed, desired speed, emission requirements, tractive effect, desired horse power, information provided remotely, and the like.”);
a positioning system configured to output second signals indicating positions of the vehicle (see at least Kumar P. [0103]: “The position of the powered unit may be determined in part by trainline information, global positioning system (GPS) position sensing”); and
a control unit configured to determine whether the driver commands provided to the traction control devices and the braking control devices are consistent with at least one operational objective of the vehicle (see at least Kumar P. [0278]: “The trip planner device 3304 determines operating characteristics (e.g., designated operational settings) for at least one factor that is to be regulated, such as but not limited to speed, fuel, emissions, and the like.  The trip planner device 3304 determines at least one designated operational setting (e.g., a power and/or torque setting) based on a determined "optimized" value.  For example, the trip planner device 3304 may determine speeds of a trip plan at which the vehicle 3302 is to travel in order to reduce fuel consumed, emissions generated, and the like (or increase another parameter) relative to traveling according to other speeds while still resulting in the vehicle 3302 arriving at one or more locations at scheduled arrival times (or within a designated time threshold of the scheduled arrival times).”) and to output instructions to the driver on how to operate both the traction control devices and the braking control devices and to output signals to one or more second locomotives in the vehicle to achieve the at least one operational objective (see at least Kumar P. [0304]: “In another embodiment, the control signals may be used to prompt an operator of the vehicle 3804 to manually control the tractive efforts and/or braking efforts of the vehicle 3804.  For example, the control system 3814 may include an output device, such as a computer monitor, touchscreen, acoustic speaker, or the like, that generates visual and/or audible instructions based on the control signals.  The instructions may direct the operator to manually change throttle settings and/or brake settings of the propulsion subsystem 3818.”) based on a composition of the vehicle, a mathematical model of longitudinal dynamics of the vehicle, and a profile of a section on which the vehicle is moving (see at least Kumar P. [0083]: “Vehicle level input data 404 can include current location and speed, fuel level and fuel usage rate data (which can be used to determine locomotive range of travel), and/or consist configurations so that alternative powered unit power generation modes can be considered.”; P. [0191]: “methods to compute a new trip profile can include, but are not limited to, direct calculation of the trip profile using differential equation models which approximate the physics of motion of the vehicle 2402.”; P. [0085]: “Transportation Network Level.  Within the operational plans of the infrastructure, optimization of the transportation network level 104 may be performed as depicted in FIGS. 5 and 6.  The transportation network level 104 includes not only the route layout, but also may include plans for movement of the various vehicles over the route layout.”; P. [0181]: “In another embodiment, a driving and/or operating strategy of a powered system is determined and implemented.  At least one technical effect is determining and implementing a driving and/or an operating strategy of a powered system (e.g., a diesel powered system) to improve at least certain objective operating criteria parameter requirement while satisfying schedule and speed constraints.”).
While Kumar does not verbatim recite that the electronic control unit of the leading master locomotive is designed to check the consistency of driver commands with operational parameters specifically in response to the commands given by the driver using the traction control devices and braking control devices, Kumar teaches that the electronic control unit of the leading master locomotive is designed to check the consistency of driver commands with operational parameters (see at least Kumar P. [0208]: “The actual operational parameters can be compared to the designated settings or conditions of the trip profile.  For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions. … This closed-loop correction of the actual operational parameters to more closely match the designated settings and/or conditions of the trip profile may be implemented automatically and/or manually, such as by recommending changes to an operator so that the operator can manually make the changes to the settings.”; P. [0211]: “In operation, the powered unit 2400 can continuously or periodically monitor system efficiency and continuously or periodically update the trip plan or trip profile based on the actual efficiency measured, whenever such an update would improve trip performance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of checking operator inputs for consistency with operational objectives in response to those inputs in the system of Kumar which checks operator inputs for consistency with operational objectives with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).) 

Regarding claim 7, Kumar teaches the system of claim 6.
Kumar further teaches wherein the control unit is configured to output the instructions to direct the driver how to operate both the traction control devices and the braking control devices of the one or more second locomotives in the vehicle (see at least Kumar P. [0304]: “In another embodiment, the control signals may be used to prompt an operator of the vehicle 3804 to manually control the tractive efforts and/or braking efforts of the vehicle 3804.  For example, the control system 3814 may include an output device, such as a computer monitor, touchscreen, acoustic speaker, or the like, that generates visual and/or audible instructions based on the control signals.  The instructions may direct the operator to manually change throttle settings and/or brake settings of the propulsion subsystem 3818.”; P. [0161]: “Operating commands may include notch settings for one or more, or each, of the powered units, tractive effort/dynamic braking effort to be generated for each, or one or more, of the powered units, train air brake levels (which may be expanded to individual car air brake in the event electronic air brakes are used and when individual cars/group of cars are selected), and/or independent air brake levels on each, or one or more, of the powered units.”).

Regarding claim 8, Kumar teaches the system of claim 6.
Kumar further teaches wherein the control unit is configured to output the instructions to direct the driver how to operate both the traction control devices and the braking control devices of the first locomotive and the one or more second locomotives in the vehicle (see at least Kumar P. [0304]: “In another embodiment, the control signals may be used to prompt an operator of the vehicle 3804 to manually control the tractive efforts and/or braking efforts of the vehicle 3804.  For example, the control system 3814 may include an output device, such as a computer monitor, touchscreen, acoustic speaker, or the like, that generates visual and/or audible instructions based on the control signals.  The instructions may direct the operator to manually change throttle settings and/or brake settings of the propulsion subsystem 3818.”; P. [0161]: “Operating commands may include notch settings for one or more, or each, of the powered units, tractive effort/dynamic braking effort to be generated for each, or one or more, of the powered units, train air brake levels (which may be expanded to individual car air brake in the event electronic air brakes are used and when individual cars/group of cars are selected), and/or independent air brake levels on each, or one or more, of the powered units.”).

Regarding claim 9, Kumar teaches the system of claim 6.
Kumar further teaches wherein the at least one operational objective is a reduction in a dynamic stress exchanged between two or more of the first locomotive and the one or more second locomotives (see at least Kumar P. [0008]: “In addition to ensuring proper operation of the rail vehicle, the operator also may be responsible for determining operating speeds of the rail vehicle and in-vehicle forces within the rail vehicle (e.g., forces between coupled powered units such as locomotives and/or non-powered units such as cargo cars or other railcars).”; P. [0141]: “Optimization within the consist considers factors such as fuel efficiency, consumable availability and equipment/subsystem status.  For example, if the current demand is for 50% horsepower for the whole consist, it may be more efficient to operate some powered units at less than a 50% horsepower rating and other powered units at more than a 50% horsepower rating so that the total power generated by the consist equals the operator demand. … This horsepower distribution may be modified for achieving other objective functions or to consider other constraints, such as vehicle handling/drawbar forces based on other feedback from the powered units.”; P. [0252]: “For example, as a vehicle (e.g., a train) crests a mountaintop, the lead powered units (such as lead locomotives on the down slope of the mountain) may be placed in braking, while the powered units in the middle or at the end of the vehicle (e.g., on the up slope of mountain) may be in motoring.  This can be done to reduce tensile forces on the mechanical couplers that connect the nonpowered units (e.g., the railcars) and the powered units (e.g., the locomotives).”).

Regarding claim 10, Kumar teaches the system of claim 6.
Kumar further teaches wherein the at least one operational objective is maintaining a constant assigned speed of the vehicle in the section (see at least Kumar P. [0226]: “As provided below, in one example embodiment, a coaching mode displays information to the operator for the operator to follow to achieve the operating parameters, information, or conditions (e.g., power, brake settings, throttle settings, speeds, and the like) that are designated by the trip profile.  In this mode, the operating information is suggested operating conditions that the operator should use in manually operating the vehicle.  In another embodiment, acceleration and maintaining a constant speed are performed.”).

Regarding claim 12, Kumar teaches the system of claim 6.
Kumar further teaches wherein the control unit is configured to determine whether the driver commands provided to the traction control devices and the braking control devices are consistent with at least one operational objective of the vehicle in response to the driver commands based on the operational objective (see at least Kumar P. [0208]: “The actual operational parameters can be compared to the designated settings or conditions of the trip profile.  For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions. … This closed-loop correction of the actual operational parameters to more closely match the designated settings and/or conditions of the trip profile may be implemented automatically and/or manually, such as by recommending changes to an operator so that the operator can manually make the changes to the settings.”).

Regarding claim 13, Kumar teaches the system of claim 6.
Kumar further teaches wherein at least one driver command of the driver commands provided are not consistent with the operational objective (see at least Kumar P. [0208]: “A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions.”).

Regarding claim 15, Kumar teaches a method comprising:
outputting, with a sensor, a first signal indicating a driver command provided to a traction control device or a braking control device of a vehicle (see at least Kumar P. [0020]: “A sensor collects at least one operational data from the powered system.  This operational data is communicated to the mission optimizer.”; P. [0023]: “In another embodiment, a control system for operating a vehicle is provided and includes a trip planner device and a sensor.  The trip planner device is configured to determine two or more speed, power, or throttle settings as a function of at least one of time or distance of the vehicle along a route.”; P. [0186]: “An operator 3200 controls a vehicle 3202 by manually moving a master controller device 3204 to a specific setting.  Though a master controller is illustrated, other system controlling devices may be used in place of the master controller device 3204.  Therefore, the term master controller is not intended to be a limiting term.  The operator 3200 determines the setting or position of the master controller device 2304 based a plurality of factors 3206 including, but not limited to, current speed, desired speed, emission requirements, tractive effect, desired horse power, information provided remotely, and the like.”);
determining, with a control unit, whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle based on the driver command (see at least Kumar P. [0208]: “The actual operational parameters can be compared to the designated settings or conditions of the trip profile.  For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions. … This closed-loop correction of the actual operational parameters to more closely match the designated settings and/or conditions of the trip profile may be implemented automatically and/or manually, such as by recommending changes to an operator so that the operator can manually make the changes to the settings.”; P. [0211]: “In operation, the powered unit 2400 can continuously or periodically monitor system efficiency and continuously or periodically update the trip plan or trip profile based on the actual efficiency measured, whenever such an update would improve trip performance.”); and
outputting, with the control unit, an instruction to the driver on how to operate the traction control device or the braking control device when the driver command in not consistent with the at least one operational objective (see at least Kumar P. [0208] and [0211] as above); and
wherein determining whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle is in response to receiving the driver command.
While Kumar does not verbatim recite that the determining whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle is specifically in response to receiving the driver command, Kumar teaches determining whether the driver command provided to the traction control device or the braking control device is consistent with at least one operational objective of the vehicle (see at least Kumar P. [0208]: “The actual operational parameters can be compared to the designated settings or conditions of the trip profile.  For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions. … This closed-loop correction of the actual operational parameters to more closely match the designated settings and/or conditions of the trip profile may be implemented automatically and/or manually, such as by recommending changes to an operator so that the operator can manually make the changes to the settings.”; P. [0211]: “In operation, the powered unit 2400 can continuously or periodically monitor system efficiency and continuously or periodically update the trip plan or trip profile based on the actual efficiency measured, whenever such an update would improve trip performance.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of checking operator inputs for consistency with operational objectives in response to those inputs in the system of Kumar which checks operator inputs for consistency with operational objectives with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 16, Kumar teaches the method of claim 15.
vehicle (see at least Kumar P. [0103]: “The position of the powered unit may be determined in part by … global positioning system (GPS) position sensing”),
wherein determining whether the driver command provided to the traction control device or the braking control device is consistent with the at least one operational objective of the vehicle is based on the second signal (see at least Kumar P. [0208]: “For example, the actual throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, can be compared with the throttle settings, brake settings, speed, rate of fuel consumption, amount of fuel consumed, emissions generated, and the like, that is designated by the trip profile.  A difference between the actual settings and/or conditions and the designated settings and/or conditions of the trip profile can be determined A correction to the actual settings and/or conditions may be determined in order to reduce the difference between the actual settings and/or conditions and the designated settings and/or conditions.”; P. [0229]: “In another embodiment, feedback control strategies can involve comparing the actual speed (or other designated operating condition or parameter) as a function of position to the designated speed in the trip profile.” *Examiner notes that a trip profile inherently embodies a position of a locomotive over time. Therefore, it is obvious that comparing an actual setting and a designated setting for a trip profile would be based on a position signal from a positioning system.).

Regarding claim 19, Kumar teaches the method of claim 15.
	Kumar further teaches wherein the outputting the first signal indicating the driver command occurs during a trip (see at least Kumar P. [0226]: “In another embodiment, commands specific to power and braking as required to follow the desired speed-distance path are provided to the operator.”).

	Regarding claim 20, Kumar disclose the method of claim 15.
	Kumar further teaches comprising:
outputting signals, with the control unit, to one or more second locomotives in the vehicle to achieve the at least one operational objective based on a composition of the railway train set, a mathematical model of longitudinal dynamics of the railway train set, and a profile of a section on which the railway train set is moving (see at least P. [0254]: “One or more embodiments described herein may be used with consists in which the powered units in at least one of the consists are not contiguous (e.g., with 1 or more powered units located up front, others in the middle and/or at the rear for vehicle).  Such configurations are called distributed power wherein the standard connection between the powered units is replaced by radio link or auxiliary cable to link the powered units externally.; Kumar P. [0304]: “In another embodiment, the control signals may be used to prompt an operator of the vehicle 3804 to manually control the tractive efforts and/or braking efforts of the vehicle 3804.  For example, the control system 3814 may include an output device, such as a computer monitor, touchscreen, acoustic speaker, or the like, that generates visual and/or audible instructions based on the control signals.  The instructions may direct the operator to manually change throttle settings and/or brake settings of the propulsion subsystem 3818.”;  P. [0083]: “Vehicle level input data 404 can include current location and speed, fuel level and fuel usage rate data (which can be used to determine locomotive range of travel), and/or consist configurations so that alternative powered unit power generation modes can be considered.”; P. [0191]: “methods to compute a new trip profile can include, but are not limited to, direct calculation of the trip profile using differential equation models which approximate the physics of motion of the vehicle 2402.”; P. [0085]: “Transportation Network Level.  Within the operational plans of the infrastructure, optimization of the transportation network level 104 may be performed as depicted in FIGS. 5 and 6.  The transportation network level 104 includes not only the route layout, but also may include plans for movement of the various vehicles over the route layout.”; P. [0181]: “In another embodiment, a driving and/or operating strategy of a powered system is determined and implemented.  At least one technical effect is determining and implementing a driving and/or an operating strategy of a powered system (e.g., a diesel powered system) to improve at least certain objective operating criteria parameter requirement while satisfying schedule and speed constraints.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662